 
SECOND AMENDED AND RESTATED UNIT SUBSCRIPTION AGREEMENT


This SECOND AMENDED AND RESTATED UNIT SUBSCRIPTION AGREEMENT (the “Agreement”)
is made as of this 15th day of June, 2011 and amends and restates in its
entirety the Amended and Restated Unit Subscription Agreement entered into on
June 13, 2011, by and between Empeiria Acquisition Corp., a Delaware corporation
(the “Company”), having its principal place of business at 142 W. 57th Street,
12th Floor, New York, New York 10019, and Empeiria Investors LLC (“Sponsor”),
having its principal place of business at 142 W. 57th Street, 12th Floor, New
York, New York 10019.
 
WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 390,000 Units (the “Units”) of the Company, each
Unit comprised of one share of common stock of the Company (“Common Stock”) and
one warrant (“Warrant”) for a purchase price of $10.00 per Unit.  Each Warrant
is exercisable to purchase one share of Common Stock at an exercise price of
$11.50 per share during the period commencing on the later of: (i) one year from
the date of the prospectus (the “Prospectus”) contained in the registration
statement (the “Registration Statement”) relating to the Company’s initial
public offering of 6,000,000 units comprised of the Company’s common stock and
warrants (the “IPO”) and (ii) 30 days following the consummation of a Business
Transaction (as such term is defined in the Registration Statement), and
expiring on the fifth anniversary of the consummation of a Business Transaction;
and
 
WHEREAS, Sponsor wishes to purchase the Units and the Company wishes to accept
such subscription.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Sponsor hereby
agree as follows:
 
1. Agreement to Subscribe
 
1.1. Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, Sponsor hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to the Sponsor, on the Closing
Date (as defined below), the Units for an aggregate purchase price of $3,900,000
(the “Purchase Price”).
 
1.2. Delivery of the Purchase Price. Upon execution of this Agreement, the
undersigned is hereby bound to fulfill its obligations hereunder and hereby
irrevocably commits to deliver either into a trust account at a financial
institution to be chosen by the Company, maintained by Continental Stock
Transfer & Trust Company, acting as Trustee, or into an escrow account
maintained by Ellenoff Grossman & Schole LLP, immediately prior to the Closing
Date (as defined below, the Purchase Price in immediately available funds by
certified bank check, wire transfer or such other form of payment as shall be
acceptable to the Trustee, in its sole and absolute discretion, at the Closing
(as defined below).
 
1.3. Closing. The closing of the Offering (the “Closing”), shall take place at
the offices of the Company, on or prior to the closing of the Company’s Offering
(the “Closing Date”).


2. Representations and Warranties of the Sponsor
 
 
 

--------------------------------------------------------------------------------

 
 
Sponsor represents and warrants to the Company that:
 
2.1. No Government Recommendation or Approval. Sponsor understands that no
United States federal or state agency has passed upon or made any recommendation
or endorsement of the Company or the Offering of the Units, Common Stock,
Warrants or the Common Stock underlying the Warrants (the “Warrant Shares” and,
collectively with the Units, Common Stock and Warrants, the “Securities”).
 
2.2. Accredited Investor. Sponsor represents that it is an “accredited investor”
as such term is defined in Rule 501(a) of Regulation D under the Securities Act
of 1933, as amended (the “Securities Act”), and acknowledges that the sale
contemplated hereby is being made in reliance, among others, on a private
placement exemption to “accredited investors” under the Securities Act or
similar exemptions under state law.
 
2.3. Intent. Sponsor is purchasing the Securities solely for investment
purposes, for the Sponsor’s own account and not for the account or benefit of
any U.S. Person, and not with a view towards the distribution thereof and
Sponsor has no present arrangement to sell the Securities to or through any
person or entity. Sponsor shall not engage in hedging transactions with regard
to the Securities unless in compliance with the Securities Act.
 
2.4. Restrictions on Transfer. Sponsor acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Securities have not been
registered under the Securities Act, and, if in the future the Sponsor decides
to offer, resell, pledge or otherwise transfer the Securities, such Securities
may be offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act, if available, or (C) pursuant to any other available exemption from the
registration requirements of the Securities Act, and in each case in accordance
with any applicable securities laws of any state or any other jurisdiction.
Sponsor agrees that if any transfer of its Securities or any interest therein is
proposed to be made, as a condition precedent to any such transfer, Sponsor may
be required to deliver to the Company an opinion of counsel satisfactory to the
Company. Absent registration or another available exemption from registration,
the Sponsor agrees it will not resell the Securities. Sponsor further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to the Sponsor for the resale of the Securities until the one year
anniversary following consummation of the initial Business Transaction of the
Company, despite technical compliance with the requirements of Rule 144 and the
release or waiver of any contractual transfer restrictions.


2.5. Sophisticated Investor.
 
(i) Sponsor is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.
 
(ii) Sponsor is aware that an investment in the Units is highly speculative and
subject to substantial risks because, among other things, the Securities have
not been registered under the Securities Act and therefore cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available. Sponsor is able to bear the economic risk of its
investment in the Securities for an indefinite period of time.
 
 
2

--------------------------------------------------------------------------------

 
 
2.6. Independent Investigation. Sponsor, in making the decision to purchase the
Units, has relied upon an independent investigation of the Company and has not
relied upon any information or representations made by any third parties or upon
any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Sponsor is familiar with the
business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from the Company’s officers
and directors concerning the Company and the terms and conditions of the
offering of the Units and has had full access to such other information
concerning the Company as the Sponsor has requested. Sponsor confirms that all
documents that it has requested have been made available and that the Sponsor
has been supplied with all of the additional information concerning this
investment which Sponsor has requested.

 
2.7 Organization and Authority. The Sponsor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and possesses all requisite power and authority necessary to carry out
the transactions contemplated by this Agreement.
 
2.8. Authority. This Agreement has been validly authorized, executed and
delivered by Sponsor and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.
 
2.9. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Sponsor of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) the Sponsor's
certificate of formation or operating agreement, (ii) any agreement, indenture
or instrument to which the Sponsor is a party or (iii) any law, statute, rule or
regulation to which the Sponsor is subject, or any agreement, order, judgment or
decree to which the Sponsor is subject.
 
2.10. No Legal Advice from Company. Sponsor acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
the Sponsor’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Sponsor is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.
 
2.11. Reliance on Representations and Warranties. Sponsor understands the Units
are being offered and sold to Sponsor in reliance on exemptions from the
registration requirements under the Securities Act, and analogous provisions in
the laws and regulations of various states, and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Sponsor set forth in this Agreement in
order to determine the applicability of such provisions.
 
 
3

--------------------------------------------------------------------------------

 
 
2.12. No General Solicitation. The undersigned is not subscribing for the Units
as a result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.
 
2.13. Legend. Sponsor acknowledges and agrees the certificates evidencing each
of the Securities shall bear a restrictive legend (the “Legend”), in form and
substance as set forth in Section 4 hereof, prohibiting the offer, sale, pledge
or transfer of the securities, except (i) pursuant to an effective registration
statement covering these securities under the Securities Act or (ii) pursuant to
any other exemptions from the registration requirements under the Securities Act
and such laws which, in the opinion of counsel for this Company, is available.
 
3. Representations and Warranties of the Company
 
The Company represents and warrants to Sponsor that:
 
3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 100,000,000 shares
of Common Stock and 1,000,000 shares of Preferred Stock. As of the date hereof,
the Company has issued and outstanding 2,430,000 shares of Common Stock (of
which 300,000 shares are subject to forfeiture as described in the Registration
Statement related to the IPO) and no shares of Preferred Stock. All of the
issued shares of capital stock of the Company have been duly authorized, validly
issued, and are fully paid and non-assessable.
 
3.2 Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, as the case may be, each of the
Units, Common Stock, Warrants and the Warrant Shares will be duly and validly
issued, fully paid and non-assessable. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, as the case may
be, the Sponsor will have or receive good title to the Units, Common Stock and
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby and (ii) transfer restrictions under federal and state
securities laws.
 
3.2. Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of
Delaware and has the requisite corporate power to own its properties and assets
and to carry on its business as now being conducted.
 
3.3. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement,
indenture or instrument to which the Company is a party or (iii) any law
statute, rule or regulation to which the Company is subject or any agreement,
order, judgment or decree to which the Company is subject. Other than any
Securities Exchange Commission (“SEC”) or state securities filings which may be
required to be made by the Company subsequent to the Closing, and any
registration statement which may be filed pursuant thereto, the Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or self-regulatory entity in order for it to
perform any of its obligations under this Agreement or issue the Units, Common
Stock, Warrants or the Warrant Shares in accordance with the terms hereof.
 
4. Legends
 
4.1. Legend. The Company will issue the Units, Common Stock and Warrants, and
when issued, the Warrant Shares, purchased by the Sponsor in the name of the
Sponsor. The Securities will bear the following Legend and appropriate “stop
transfer” instructions:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCKUP AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM
OF THE LOCKUP.”
 
4.2. Sponsors’ Compliance. Nothing in this Section 4 shall affect in any way the
Sponsors’ obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.
 
4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or
(ii) pursuant to an available exemption from the registration requirements of
the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4 Registration Rights.  Subscriber will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into with the Company on or prior to the
effective date of the Registration Statement.
 
5. Securities Laws Restrictions.
 
Sponsor agrees not to sell, transfer, pledge, hypothecate or otherwise dispose
of all or any part of the Securities unless, prior thereto (a) a registration
statement on the appropriate form under the Securities Act and applicable state
securities laws with respect to the Securities proposed to be transferred shall
then be effective or (b) the Company shall have received an opinion from counsel
reasonably satisfactory to the Company, that such registration is not required
because such transaction complies with the Securities Act and the rules
promulgated by the SEC thereunder and with all applicable state securities laws.
 
6. Waiver of Liquidation Distributions.
 
In connection with the Securities purchased pursuant to this Agreement, and with
respect to any Common Stock purchased by Sponsor prior to the IPO, Sponsor
hereby waives any and all right, title, interest or claim of any kind in or to
any distributions of the trust account, whether in connection with (i) the
exercise of redemption rights if the Company consummates a Business Transaction
or (ii) upon the Company’s redemption of shares of Common Stock sold in the
Company’s IPO upon the Company’s failure to timely complete a Business
Transaction. For purposes of clarity, in the event Sponsor purchases shares of
Common Stock in the IPO or in the aftermarket, any additional shares so
purchased shall be eligible to receive the redemption value of such shares of
Common Stock upon the same terms offered to all other purchasers of Common Stock
in the IPO in the event the Company fails to consummate a Business Transaction.
In no event will the Sponsor have the right to sell any Securities (or exercise
any Warrants) prior to the later of: (i) one year from the date of the
Prospectus and (ii) 30 days following the consummation of a Business
Transaction.
 
7. Termination of Warrants.


7.1. Failure to Consummate Business Transaction. The Warrants shall be
terminated upon the dissolution of the Company in the event that the Company
does not consummate a Business Transaction within 15 months from the date of the
Prospectus (or 18 months from the date of the Prospectus, if the Company
executes a letter of intent or definitive agreement with respect to a Business
Transaction within the 15 month period and such Business Transaction has not yet
completed).
 
7.2. Termination of Rights as Holder. If the Warrants are forfeited in
accordance with this Section 7, then after such time the Sponsor (or successor
in interest), shall no longer have any rights as a holder of such Warrants, and
the Company shall take such action as is appropriate to cancel such Warrants.
Sponsor hereby irrevocably grants the Company a limited power of attorney for
the purpose of effectuating the foregoing and agrees to take any and all
measures reasonably requested by the Company necessary to effect the foregoing.
 
8. Rescission Right Waiver and Indemnification.
 
 
6

--------------------------------------------------------------------------------

 
 
8.1. Sponsor understands and acknowledges an exemption from the registration
requirements of the Securities Act requires there be no general solicitation of
purchasers of the Units. In this regard, if the IPO were deemed to be a general
solicitation with respect to the Units, the offer and sale of such Units may not
be exempt from registration and, if not, the Sponsor may have a right to rescind
its purchase of the Units. In order to facilitate the completion of the Offering
and in order to protect the Company, its stockholders and the trust account from
claims that may adversely affect the Company or the interests of its
stockholders, Sponsor hereby agrees to waive, to the maximum extent permitted by
applicable law, any claims, right to sue or rights in law or arbitration, as the
case may be, to seek rescission of its purchase of the Units. Sponsor
acknowledges and agrees this waiver is being made in order to induce the Company
to sell the Units to the Sponsor. Sponsor agrees the foregoing waiver of
rescission rights shall apply to any and all known or unknown actions, causes of
action, suits, claims or proceedings (collectively, “Claims”) and related
losses, costs, penalties, fees, liabilities and damages, whether compensatory,
consequential or exemplary, and expenses in connection therewith, including
reasonable attorneys’ and expert witness fees and disbursements and all other
expenses reasonably incurred in investigating, preparing or defending against
any Claims, whether pending or threatened, in connection with any present or
future actual or asserted right to rescind the purchase of the Units hereunder
or relating to the purchase of the Units and the transactions contemplated
hereby.
 
8.2.  Sponsor agrees not to seek recourse against the trust account for any
reason whatsoever in connection with its purchase of the Units or any Claim that
may arise now or in the future.
 
8.3.  Sponsor acknowledges and agrees that the stockholders of the Company are
and shall be third-party beneficiaries of the foregoing provisions of this
Agreement.
 
8.4.  Sponsor agrees that to the extent any waiver of rights under this Section
8 is ineffective as a matter of law, Sponsor has offered such waiver for the
benefit of the Company as an equitable right that shall survive any statutory
disqualification or bar that applies to a legal right. Sponsor acknowledges the
receipt and sufficiency of consideration received from the Company hereunder in
this regard.
 
9. Terms of the Units and Warrant
 
9.1  The Warrants are substantially identical to the warrants included in the
units offered in the IPO as set forth in the Warrant Agreement to be entered
into with Continental Stock Transfer and Trust Company on or prior to the
Effective Date (the “Warrant Agreement”), except: (i) they will be
non-redeemable so long as they are held by the initial holder thereof (or any of
its permitted transferees), and (ii) they are exercisable on a “cashless” basis
if held by the Sponsor or its permitted transferees.
 
9.2  The Units and component parts are substantially identical to the units
offered in the IPO except: (i) they will be subject to transfer restrictions,
except in limited circumstances, until 30 days following the consummation of a
Business Transaction, and (ii) they are being purchased pursuant to an exemption
from the registration requirements of the Securities Act and will become freely
tradable only after they are registered pursuant to the Registration Rights
Agreement to be signed on or before the date of the Prospectus.
 
 
7

--------------------------------------------------------------------------------

 
 
10. Governing Law; Jurisdiction; Waiver of Jury Trial
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.
 
11. Assignment; Entire Agreement; Amendment
 
11.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Sponsor to a person
agreeing to be bound by the terms hereof.
 
11.2. Entire Agreement. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter thereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
11.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.
 
11.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.
 
12. Notices; Indemnity
 
12.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.
 
12.2 Indemnification. Sponsor and the Company shall indemnify each other against
any loss, cost or damages (including reasonable attorney’s fees and expenses)
incurred as a result of such party’s breach of any representation, warranty,
covenant or agreement in this Agreement.
 
13. Counterparts
 
 
8

--------------------------------------------------------------------------------

 
 
This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
14. Survival; Severability
 
14.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing.
 
14.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
15. Headings.
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
[remainder of page intentionally left blank]
 
 
9

--------------------------------------------------------------------------------

 
 
This subscription is accepted by the Company on the 15th day of June, 2011.




 
EMPEIRIA ACQUISITION CORP.
   
By:
/s/ Alan B. Menkes  
Name:  Alan B. Menkes
 
Title: Chief Executive Officer



Accepted and agreed this
June 15, 2011
 
EMPEIRIA INVESTORS LLC
 
By:
/s/ Alan B. Menkes
Name: Alan B. Menkes
Title: Managing Member

 
 
10

--------------------------------------------------------------------------------

 
 